DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the transitional phrase “essentially characterized by”. However the transitional phrase renders the claims indefinite because the Examiner is unsure whether the transitional phrase is inclusive/open-ended or limits the scope of a claim to the specified materials or steps. It is suggested to amend the transitional phrase to either -comprising- or -consisting essentially of- for clarification.
Claim 1 recites the limitation “integrated regulator" in line 1 and the limitation “water flow regulator” in line 4. The Examiner is unsure if they are the same limitation or not. Clarification is required.
Claim 1 recites the limitation "the body of the water flow regulator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Claim 2 recites the limitation "a water flow regulator body" in line 2. The Examiner is unsure if the limitation is the same limitation as the “body of the water flow regulator” recited in claim 1 line 4. Clarification is required.
The term “conventional” in claim 3 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree between conventional and traditional shower heads, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites the limitation "universal adapter " in line 2. The Examiner is unsure if the limitation is the same limitation as the “universal adapter” recited in claim 1 line 5. Clarification is required.
Claim 5 recites the limitation "the circular slot" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4 and 8, the phrases "because"  and “the fact that” render the claim indefinite because it is unclear whether the reason and the particular situation following the phrases are part of the claimed invention. 
Claim 5 recites the limitation "shower head" in line 3. The Examiner is unsure if the limitation is the same limitation as the “shower head” recited in claim 1 line 1. Clarification is required.
Claim 7 recites the limitation "the water supply pipe" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the flow regulator bolt can reduce the water flow to the maximum”, that renders the claim indefinite because the words “reduce” and “maximum” appear to be oxymoron. Therefore, Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 9 recites the limitation "gaskets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are replete with indefiniteness. Limited time for prosecution prohibits an editorial review of the claims. Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien(US 2008/0302885 A1) in view of Leber (US 2007/0246577 A1).
With regard to claim 1, O’Brien discloses shower arm (25) with an integrated regulator (Fig. 3) for shower head, essentially characterized by comprising at the other end of the shower arm (25) an inner nipple connection (28) connecting the body of the water flow regulator (12) to the mentioned welded arm, the body of the water flow regulator (12) incorporates a regulator bolt (34) with lever (38) and a universal adapter (30) for shower head (32) is connected to that body.
However, O’Brien fails to disclose at one end a nipple connection attached to the shower arm by welding.
Leber teaches showerhead components that are in the same field of endeavor as the instant invention, wherein at one end a nipple connection attached to the shower arm by welding (Para. [0044 and 0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Brien, by incorporating the welding method as taught by Leber on the shower arm of O’Brien, since welding is one of common fastening methods in plumbing.
With regard to claim 2, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien further discloses a water flow regulator body which integrates the regulator bolt with lever (Para. [0009]).
With regard to claim 3, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien further discloses incorporating a conventional universal adapter (30) for shower head (32).
With regard to claim 4, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien further discloses the body of the water flow regulator integrates a universal thread (30) to place the universal adapter or shower head (Fig. 1).
With regard to claim 5, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien fails to disclose containing a gasket in the circular slot of the body of the water flow regulator which seals either with the universal adapter or with a shower head.
However, O’Brien teaches a gasket (24) in the circular slot of the body of the water flow regulator which seals with a globe (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Brien, by incorporating the gasket to seal either with the universal adapter or with the shower head of O’Brien, for the benefit of preventing any leaking in such connection (Para. [0030]).
With regard to claim 6, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien fails to disclose containing a gasket in the circular slot of the universal adapter which is in correspondence with the shower head preventing water leakage
However, O’Brien teaches a gasket (24) in the circular slot of the body of the water flow regulator which seals with a globe (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Brien, by incorporating the gasket in the circular slot of the universal adapter in correspondence with the shower head of O’Brien, for the benefit of preventing any leaking in such connection (Para. [0030]).
With regard to claim 8, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien further discloses the fact that the flow regulator bolt can reduce the water flow to the maximum (“additive material and water mixture will have exited globe 22 through aperture 70 into the main water stream” see Para. [0036] for flow regulation).
With regard to claim 9, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. O’Brien further discloses the gaskets on the body of the regulator and on the universal adapter allow the hermetic seal without sealing tape needed (O-ring 24 of O’Brien provides hermetic seal without sealing tape needed).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Leber as applied to claim 1 above, and further in view of Bautch (US 2009/0223579 A1).
With regard to claim 7, the device of O’Brien as modified by Leber discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose a nipple connection that is screwed into the water supply pipe and tightened by its hexagonal body.
Bautch teaches a nipple connection that is screwed into the water supply pipe and tightened by its hexagonal body (Fig. 10a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Brien, by incorporating the nipple connection that is screwed into the water supply pipe and tightened by its hexagonal body as taught by Bautch, for the benefit of facilitating correction installation (Para. [0040 and 0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752